     Case 2:16-cv-01828-TLN-KJN Document 130 Filed 04/09/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GERALD SPENCE,                                    No. 2:16-cv-1828 TLN KJN P
12                          Plaintiff,
13              v.                                         ORDER
14       G. KAUR, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. Plaintiff’s fully-briefed motion to

18   correspond with inmate witnesses is before the court.

19             Plaintiff’s Allegations

20             This action proceeds on plaintiff’s third amended complaint. (See ECF Nos. 89 (March 7,

21   2019); 90 (December 20, 2019).) Plaintiff alleges that in October of 2016, while he was housed

22   at California State Prison-Solano, defendants Kaur (the Sr. Librarian) and Sgt. Chambers issued a

23   128-B and a CDCR-115 Rules Violation Report1 (“RVR”) against plaintiff on false charges, in

24   retaliation for plaintiff’s filing of a prison grievance against Kaur. (ECF No. 89.) The hearing on

25   the RVR took place on November 18, 2016. (ECF Nos. 89, 90, 92.) The RVR was subsequently

26   reversed, but Plaintiff lost 30 days of privileges, including access to the yard and the law library.

27
     1
       “128-B” and “CDCR-115” are references to forms used by prison staff to document various degrees
28   of disciplinary action. See 15 C.C.R. §§ 3312, 3326.
                                                       1
     Case 2:16-cv-01828-TLN-KJN Document 130 Filed 04/09/21 Page 2 of 4


 1   Plaintiff seeks unspecified injunctive relief and monetary damages. This action is proceeding on

 2   plaintiff’s third amended complaint. (See ECF Nos. 89-90.)

 3          Requested Witnesses

 4          Plaintiff seeks permission to correspond with the following witnesses who have been

 5   disclosed through discovery:

 6          Correctional officers Williams and Stilner, who worked in the education/medical building,

 7   and building two control officer Winsaur, all employed at CSP-Solano in 2016.

 8          The following inmates who were housed at CSP-Solano in 2016: Brooks, H48242;

 9   McCloud, AB664; Jones, K26983; Davis, E42052; Walker, K15858; Johnson, F86044; Parnell,

10   E51057; and Sheperd, V77471.2

11          Plaintiff’s Request to Correspond

12          Initially, defendants’ counsel states that plaintiff “does not require prior written

13   authorization to correspond with correctional staff members.” (ECF No. 127 at 1.) Thus,

14   plaintiff is granted leave to directly correspond with such staff members to request a declaration

15   as to what each witnessed in connection with this lawsuit.

16          Importantly, defense counsel confirmed with High Desert prison officials that there is “no

17   current safety or security concerns that would lead them to deny” plaintiff’s correspondence

18   requests. (ECF No. 127 at 7-8.) Defendants’ response confirms that plaintiff sought permission

19   to correspond with inmate witnesses on November 5, 2019. Counselor Nicholas at North Kern

20   State Prison found plaintiff’s CDCR Form 1074s incomplete because plaintiff did not know the
21   housing locations of the inmates with whom he wished to correspond; “North Kern officials were

22   apparently waiting for clarification about whether they could provide plaintiff with the housing

23   locations of the proposed inmate correspondents.” (ECF No. 127 at 6.) There is no indication,

24   however, that Nicholas or any other prison official informed plaintiff why his request was not

25   2
       Inmates Griffin, A19752 and Collins, E45781, are omitted because they are no longer in CDCR
26   custody. As of March 31, 2021, the CDCR inmate locator reflected the current status of the
     potential witnesses: Brooks, H48242 (Folsom State Prison); McCloud, AB6664 (High Desert
27   State Prison); Jones, K26983 (CSP-Solano); Davis, E42052 (CSP-Solano); Walker, K15858
     (Chuckawalla Valley State Prison); Johnson, F86044 (California Men’s Colony); Parnell, E51057
28   (California Medical Facility); and Sheperd, V77471 (CSP-Sacramento).
                                                     2
     Case 2:16-cv-01828-TLN-KJN Document 130 Filed 04/09/21 Page 3 of 4


 1   granted, or that they were waiting for a response from the Office of Legal Affairs. Indeed,

 2   “Counselor Johnson [former Litigation Coordinator at NKSP] did not recall receiving a response

 3   from the Office of Legal Affairs, . . . or Counselor Nicholas, or issuing a response to Mr.

 4   Spence’s correspondence approval form.” (ECF No. 127-1 at 2.)

 5          Thus, plaintiff has suffered an inordinate delay in his effort to gain declarations from such

 6   putative witnesses. During such delay, two additional inmate witnesses were subsequently

 7   released from custody. Plaintiff seeks inmate declarations from eight inmate witnesses currently

 8   housed at seven different prisons which makes injunctive relief problematic, as argued by

 9   defendants. (ECF No. 127 at 4-5.) By the same token, even if prison officials at High Desert

10   State Prison granted plaintiff’s request to correspond with eight inmate witnesses, such

11   correspondence is subject to review at the requested correspondent’s institutions, in this case,

12   seven other prisons. Further complicating this request is the current COVID-19 pandemic, which

13   can further delay such permissions. As projected by plaintiff, such process could take 18 months

14   or more, depending on how many times plaintiff is again transferred. (ECF No. 128 at 3.)

15          As an alternative, plaintiff suggests appointing a federal public defender or other counsel

16   to act as an intermediary for purposes of facilitating correspondence between the inmates and

17   plaintiff. (ECF No. 128 at 3.) Plaintiff suggests there would be a list of questions initially, then a

18   declaration based on each witness’ response.

19          In the interest of expediting plaintiff’s ability to potentially gain declarations from his

20   putative inmate witnesses, plaintiff is granted thirty days in which to send to the court a list of
21   potential questions for such witnesses, including a request that the witness provide a declaration

22   attesting to his recollection of the events in October of 2016 at the law library at California State

23   Prison-Solano, and should also inquire whether the witness is willing to testify voluntarily at trial.

24   (ECF No. 106 at 2.) Once such questions are received, the court will forward such questions to

25   plaintiff’s inmate witnesses, and ask such witnesses to provide a declaration to the court. Once

26   responses are received, the court will serve copies on plaintiff.
27          Finally, because one of plaintiff’s witnesses, inmate McCloud, AB6664, is currently

28   housed at High Desert State Prison where plaintiff is currently housed, plaintiff should also
                                                         3
     Case 2:16-cv-01828-TLN-KJN Document 130 Filed 04/09/21 Page 4 of 4


 1   forthwith seek permission, by completing the CDCR Form 1074s, to correspond with inmate

 2   witness McCloud, AB6664.

 3             Accordingly, IT IS HEREBY ORDERED that:

 4             1. Plaintiff’s motion (ECF No. 107) is partially granted;

 5             2. Plaintiff is granted leave to directly correspond with putative witnesses Correctional

 6   Officers Williams and Stilner, and building two control officer Winsaur, as to what each

 7   witnessed in connection with plaintiff’s claims set forth above;

 8             3. Within forty-five days from the date of this order, plaintiff shall file with the court a

 9   list of questions for his putative inmate witnesses concerning the events of October 2016 at the

10   law library at California State Prison-Solano; and

11             4. Plaintiff shall forthwith complete a CDCR Form 1074s to correspond with inmate

12   witness McCloud, AB6664, at HDSP.

13   Dated: April 8, 2021

14

15

16
     /spen1828.corr
17

18

19

20
21

22

23

24

25

26
27

28
                                                           4
